Case 1:20-cv-03926-FB-PK Document 3 Filed 08/25/20 Page 1 of 1 PagelD #: 13

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

TAKISHA REID

~~ Plaintiffis) a
Vv. Civil Action No.
THE CITY OF NEW YORK POLICE DEPT.
THE CITY OF New York
NYPD OFFICER GREGORY HOWARD

JOHN AND JANE DOES 1-5

ee Oe ae ae ae aa a a

Defendant(s)

SUMMONS IN A CIVIL ACTION

. . . The City of New York,
To: (Defendant's name and address) NYPD
NYPD Gregory Howard
100 Church Street
NY, NY 10007

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Vik Pawar, Esq.

20 Vesey Street, Suite 1410
NY, NY 10007

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date: _

Signature of Clerk or Deputy Clerk
